PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CREANOVA UNIVERSAL CLOSURES LTD.
Application No. 17/263,042
Filed: 25 Jan 2021
For: FLUID CONTAINER CLOSURE SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed August 1, 2022, requesting the Office withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

The Office contended the application became abandoned on February 19, 2022 for failure to timely reply to the non-final Office action, mailed November 18, 2021, which set a three month period for reply with extensions of time available under 37 CFR 1.136(a). A Notice of Abandonment was mailed on July 21, 2022.

Petitioner asserts the November 18, 2021 non-final Office action was not received at the correspondence address of record.

A review of the record indicates no irregularity in the mailing of the November 18, 2021 non-final Office action, and in the absence of any irregularity there is a strong presumption that the communication was properly mailed to the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

The showing required to establish non-receipt of an Office communication must include: 

A statement from the practitioner stating that the Office communication was not received by the practitioner and attesting to the fact that a search of the file jacket and docket records indicates that the Office communication was not received.

2. 	A copy of the docket record where the non-received Office communication would have been entered had it been received and docketed must be attached to and referenced in practitioner's statement.1

Applicant has attested to a fruitless search of the file jacket and docket records. Applicant has provided a redacted copy of the firm’s manual master docket showing no entries for the three month and six month due dates for response to the November 18, 2021 non-final Office action were entered. Had the November 18, 2021 non-final Office been received, there would have been entries on February 18, 2022 and May 18, 2022. This is the necessary documentary evidence to establish the November 18, 2021 non-final Office action was not received at the correspondence address of record. Petitioner has also supplied the individual electronic docket record for the application, which does not list the November 18, 2021 non-final Office action. This is further support of the assertion of non-receipt of the November 18, 2021 non-final Office action.

The petition satisfies the above-stated requirements.  Accordingly, the application was not abandoned. In view of the above, the July 21, 2022 Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.  

Telephone inquiries concerning this decision should be directed the undersigned at (571) 272-3230.

After the mailing of this decision, the application will be referred to Technology Center G.A.U.  3735 in order to re-mail the November 18, 2021 non-final Office action. The time period for response will run from the date the November 18, 2021 non-final Office action is re-mailed.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See notice entitled “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 O.G. 53 (November 16, 1993).